OPINION Dawson, Chief Judge: The pretrial motion in this case was heard by Special Trial Judge Lehman C. Aarons. We agree with his views and conclusions. The Commissioner filed a motion to dismiss for lack of jurisdiction as to Lessie L. Holt and to change the caption of the case. At issue is whether Lessie L. Holt, who received with her husband a joint notice of deficiency, can invoke the jurisdiction of this Court by ratifying and amending, after the expiration of the 90-day statutory period, an uncaptioned document with an attached copy of the joint notice of deficiency, which was accepted by this Court as a timely imperfect petition signed only by her husband. Ernest B. Holt and Lessie L. Holt filed joint Federal income tax returns for 1971, 1972, and 1973. On October 17, 1975, a joint statutory notice of deficiency was mailed to them by the Commissioner determining deficiencies for those years in the respective amounts of $1,603, $2,393.72, and $1,068.17, together with additions to tax under section 6653(a), I.R.C. 1954, in the respective amounts of $80.15, $119.69, and $53.41. On January 15, 1976, this Court received the following handwritten letter in an envelope postmarked January 13, 1976: 1/13/76 U.S. Tax Couet 400 Second St. N. W. Wash. D.C. 20217 DeaR Sir: I would like to file a petition to the U.S. Tax Court, as I do not ágree with the findings of I.R.S. Commissioner, Donald C. Alexander. Inclosed is a letter dated Oct. 17, 1975. I am also enclosing 10.00 check for your consideration of this case. Sincerely Yours, ERNest B. Holt Rt. One Asher, Okla. 74826 The joint notice of deficiency was attached to the letter which was filed as a "petition” in the name of Ernest B. Holt, and an "Order for Proper Petition” was sent to him on January 16, 1976. That order required him to file a proper amended petition by March 16, 1976. On March 17, 1976, the Court received a petition in an envelope postmarked March 15, 1976. The petition was captioned in the names of both Ernest B. and Lessie L. Holt and was signed by both of them. On March 26, 1976, the Court ordered that the latter petition be filed as an amended petition and that the caption of the case be amended to include both names. After filing an answer to the amended petition, the Commissioner filed a motion to dismiss as to Lessie L. Holt on the grounds that the January 13 letter did not purport to be an appeal on behalf of Lessie L. Holt, and that the amended petition filed 152 days after the statutory notice of deficiency was mailed cannot confer jurisdiction as to her. In response to such motion to dismiss, the Court received an affidavit which provides in part: Ernest B. Holt and Lessie L. Holt, being duly sworn upon oath depose and state: That since Ernest B. Holt and his wife, Lessie L. Holt filed a joint return, Mr. Holt considers that anything filed by him is filed by both; that by Mrs. Holt signing this Memorandum, she indicates that she wants to be embraced therein; that since they wish to represent themselves and have the matter heard in a more convenient location other than Washington, D.C., they are asking the Court to give them a chance to have the matter heard on substance and merit rather than on form. Such affidavit was signed by both parties. In John L. Brooks, 63 T.C. 709 (1975), the facts were essentially the same, with one exception. In Brooks, the original document which was filed as a petition bore a caption in the joint names of the parties. The Brooks opinion discussed and analyzed the applicable portions of the Tax Court Rules of Practice and Procedure, particularly Rule 34(a), Rule 34(b)(7), Rule 41(a), and Rule 60(a). We do not think it necessary here to repeat that analysis. The essence of the Brooks opinion is the statement that "in the light of the explanatory Notes to such Rules, we think the 'intent test’ should continue to be applied to cases such as this under the new Rules.” The "intent” which we seek to ascertain in this particular type of case is whether the nonsigning spouse (typically the wife) intended that the signing spouse (typically the husband) act on her behalf and with her approval when he filed a timely imperfect petition with this Court. In determining this Court’s jurisdiction we think a distinction which turns upon the presence or absence of a caption in an imperfect petition could deservedly be labeled as a "captious distinction.” We do not believe that the intent which the Brooks opinion directs us to ascertain can, in any realistic sense, be gleaned so mechanically. Certainly, lack of knowledge should not be equated with lack of intent, and Ernest Holt obviously was not sophisticated enough to place a caption on his letter which we accepted and filed as an imperfect petition. That letter was a response, in the best way he knew how to respond, to a notice of deficiency addressed to both spouses. The realistic presumption of intent, based upon the letter and the attached joint notice of deficiency and upon the totality of circumstances herein, is that the petitioner-husband was acting as agent for his wife as well as for himself in filing such imperfect petition in response to the joint notice of deficiency. Accordingly, in situations where there is a joint notice of deficiency, a timely filed imperfect petition, the Court’s "Order for Proper Petition,” and the filing of a timely amended petition signed by both spouses, it is our view that the spouse who did not sign the imperfect petition should be given the opportunity to confirm the correctness of that presumption of intent.1 In this case the presumed intent was confirmed by filing, within the time specified in our "Order for Proper Petition,” the amended petition captioned in the names of both spouses and signed by both. To rule otherwise would be wholly inconsistent with the liberal and salutary policy which we followed in accepting and filing as an imperfect petition the original and inartfully drawn letter which is quoted above. Such a shifting between realism and hypertechnicality cannot be justified in these circumstances. Since the facts of this case sufficiently establish to our satisfaction that Ernest B. Holt was acting both for himself and Lessie L. Holt in sending the letter which was filed herein as the timely imperfect petition, we will deny the Commissioner’s motion to dismiss for lack of jurisdiction as to Lessie L. Holt and to change the caption. An appropriate order will be entered. Reviewed by the Court.   With this practical, workable, and fair rule the Commissioner should no longer find it necessary to move against a previously nonsigning spouse, thus avoiding needless administrative burdens and the cluttering of the Court’s motions calendar.